          Case 1:12-cv-00920-EDK Document 169 Filed 02/26/19 Page 1 of 1




           In the United States Court of Federal Claims

                                                  )
STEPHANIE MERCIER, et al.,                        )
                                                  )
                        Plaintiffs,               )
                                                  )             No. 12-920C
v.                                                )             (Filed: February 26, 2019)
                                                  )
THE UNITED STATES OF AMERICA,                     )
                                                  )
                        Defendant.                )
                                                  )


                                               ORDER

       Upon consideration of the parties’ February 15, 2019 joint status report (ECF No. 167)
and the status conference held on February 26, 2019, the Court adopts the following discovery
schedule in this case:

     •   October 2, 2019: Plaintiffs’ expert report(s), if any, due.

     •   November 1, 2019: Defendant’s expert report(s), if any, due.

     •   December 31, 2019: Completion of discovery (liability and damages).

     •   January 30, 2020: The parties shall file a joint status report proposing a schedule for
         further proceedings in this case.

         IT IS SO ORDERED.




                                                      s/ Elaine D. Kaplan
                                                      ELAINE D. KAPLAN
                                                      Judge
